Citation Nr: 0806186	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a throat 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The veteran's case was remanded for additional development in 
July 2007 for the scheduling of a Travel Board hearing.  
Subsequently, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (VLJ) in 
October 2007.  

The issues of entitlement to service connection for a low 
back disorder and ulcers are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

During the pendency of this appeal the veteran filed claims 
of entitlement to service connection for erectile dysfunction 
as secondary to service-connected diabetes mellitus, 
gastroesophageal reflux disease (GERD) on a direct basis and 
as secondary to service-connected post-traumatic stress 
disorder (PTSD) and anxiety disorder, and a temporary total 
rating for a service-connected right knee disability.  The RO 
has not adjudicated these claims.  Consequently, the issues 
of entitlement to service connection for erectile dysfunction 
as secondary to diabetes mellitus, GERD on a direct basis and 
as secondary to PTSD, and a temporary total rating for a 
service-connected knee disability are referred to the agency 
of original jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The veteran does not have a throat disorder.


CONCLUSION OF LAW

The veteran does not have a throat disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a throat disorder related to 
service.  At the October 2007 Travel Board hearing the 
veteran averred that his throat disorder was related to his 
service-connected psychiatric disabilities including PTSD and 
anxiety disorder.  

The veteran's service medical records (SMRs) reveal that the 
veteran reported a sore throat in March 1970.  A malaria 
screen was negative and a mononucleosis spot test was 
negative.  The veteran was discharged to duty.  The July 1970 
separation examination revealed a normal clinical evaluation 
of the veteran's mouth and throat.  

The veteran was afforded VA examinations in February 1973, 
February 1978, October 1978, November 1993, September 2003, 
March 2004, August 2004, February 2005, and May 2007.  The 
examination reports do document complaints or a diagnosis 
related to the veteran's throat.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1977 to July 2007.  The records do 
not reveal a diagnosed throat disability.  The records 
indicate that the veteran has a diagnosis of GERD and is 
treated for such.  

Also associated with the claims file are private treatment 
reports from Gaston Memorial Hospital dated from February 
1995 to October 1999, Gaston Counseling Center dated in 
August 2004, Kings Mountain Hospital dated in June 2004, and 
V. Shukla, M.D., dated from September 2004 to March 2005.  
None of the treatment reports document complaints or a 
diagnosis related to a throat disability.

Associated with the claims file is a favorable decision from 
the Social Security Administration (SSA).  The decision 
indicates that the veteran is in receipt of SSA disability 
insurance benefits based on chronic lower back and right leg 
pain and an anxiety disorder with post-traumatic stress.  

The veteran testified at a Travel Board hearing in October 
2007.  The veteran testified that he had stomach and 
digestive problems since service.  He said he believed the 
water he drank in Vietnam was contaminated and made him sick.  
The veteran's representative indicated that the veteran 
believed that GERD was his claimed throat condition.  He 
indicated that the veteran's service-connected anxiety 
disorder aggravated his throat condition.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the veteran's representative indicated that 
the veteran believed that his diagnosed GERD is his claimed 
throat disability and was aggravated by his service-connected 
anxiety disorder.  However, as indicated in the introduction, 
GERD is a separate claim which has not been adjudicated by 
the RO and thus the Board does not have jurisdiction of a 
claim for GERD.  

With regard to the claim for a throat disability, the SMRs 
reveal one complaint of a sore throat in service.  The 
separation examination indicated that a clinical examination 
of the veteran's mouth and throat was normal.  Following 
service the private and VA treatment records do not reveal a 
diagnosis of any throat disability.  In order for service 
connection to be granted for a claimed disability, there must 
be evidence of the current existence of such claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Absent a current diagnosis, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim of service connection for a 
throat disability.

The Board notes that the veteran has alleged that he has a 
throat disability related to service.  While the veteran is 
capable of providing information regarding the current 
condition of his throat, as a layperson, he is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a throat disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in February 2003.  He was advised to submit 
any evidence he had to show that he had a current disability 
and to identify sources of evidence/information that he 
wanted the RO to obtain on his behalf.  The veteran was 
informed of the elements to satisfy in order to establish 
service connection in a letter dated in May 2005.  He was 
advised of the status of his case.  The veteran was again 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, while notice was not provided as to the 
criteria for rating throat disabilities or with respect to 
award of effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), the Board does not have 
jurisdiction over such issues.  Consequently, a remand of the 
service connection claim for a throat disability is not 
required.

The record also indicates that the veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has not suggested that 
any such records would show that a throat disability was 
traceable to military service.  There is no indication that 
the records would be relevant to this claim.  Remanding the 
throat disability issue to obtain such records would serve no 
useful purpose.   

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for a throat disability 
should be granted.  As for whether further action should have 
been undertaken by way of obtaining an additional medical 
opinion on the question of whether any current throat 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran has not been 
treated for a throat disability since service and there is no 
indication, except by way of unsupported allegation, that he 
has a throat disability that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a throat disability is 
denied.


REMAND

As noted above, a favorable Social Security Administration 
decision dated in February 2007 was associated with the 
claims file.  The veteran was granted benefits based on 
chronic lower back and right leg pain and an anxiety disorder 
with post-traumatic stress.  None of the medical records 
which the SSA relied upon in promulgating its decision were 
associated with the claims file.  Because these treatment 
reports appear likely to be relevant to the issue of 
entitlement to service connection for a back disorder, SSA 
must be contacted and requested to provide a copy of all 
medical records relied on by the SSA in awarding benefits.

Turning to the claim of entitlement to service connection for 
ulcers, at the October 2007 Travel Board hearing the veteran 
raised the issue of service connection for ulcers as 
secondary to service-connected anxiety disorder.  The issue 
of secondary service connection for ulcers has not been 
adjudicated by the RO.  Moreover, this issue is inextricably 
intertwined with the issue of direct service connection for 
ulcers as it raises an alternate theory of entitlement to 
this disorder.  Because adjudication of one claim would have 
bearing upon the other claim, in the interest of judicial 
economy and avoidance of piecemeal litigation, the issue of 
entitlement to ulcers on a secondary basis should be 
adjudicated by the AOJ prior to further appellate review on 
the veteran's service connection claim for ulcers.

The Board notes that the VA outpatient treatment reports 
document that the veteran was diagnosed with peptic ulcer 
disease in 1991 or 1992.  The records also indicate that in 
August 1995 the veteran was again noted to have peptic ulcer 
disease and he reported that he was not taking any medication 
for the previous two years.  The private treatment reports 
from Dr. Shukla document that the veteran also reported a 
past medical history of ulcers in September 2004.  In order 
to assess the veteran's claim of service connection for 
ulcers as secondary to service-connected PTSD and anxiety 
disorder, a VA examination and medical opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2005) are fully 
complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).  The 
veteran should be specifically told 
of what is required to substantiate 
a secondary service connection 
claim.  He should also be told of 
the information or evidence he 
should submit and of the information 
or evidence that VA will obtain with 
respect to his claims of secondary 
service connection.  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

Additionally, send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish a rating and an effective 
date for the claim on appeal, as 
outlined by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
and award of Social Security 
benefits.

3.  After completion of the above 
action, arrange for a review of the 
medical records which are contained 
in the veteran's claims folder and 
an examination of the veteran.  Upon 
examination, the examiner is 
requested to provide an opinion as 
to whether the veteran has a current 
diagnosis of peptic ulcer disease 
and/or ulcers which is related to 
his active service.  In addition, 
the examiner is requested to provide 
an opinion as to whether the veteran 
has a current diagnosis of peptic 
ulcer disease and/or ulcers which 
have been caused by or made worse by 
his service-connected anxiety 
disorder and PTSD.  A complete 
rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.

(The veteran is hereby notified that 
it is his responsibility to report 
for the examination and to cooperate 
in the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to 38 C.F.R. § 3.310 and the 
amendment to this regulation.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


